              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:20-cv-00202-MR-WCM


STEPHANIE GODBOLD, by and              )
through her Guardian, Teresa Holloway )
                                       )
                        Plaintiff,     )
                                       )
       vs.                             )             ORDER
                                       )
CHEROKEE COUNTY, SCOTT                 )
LINDSAY, in his official capacity,     )
CINDY Palmer, in her official capacity )
as Director of DSS in Cherokee         )
County, CINDY PALMER, in her           )
individual capacity, DONNA             )
CRAWFORD, in her official capacity     )
as Director of DSS for Cherokee        )
County, DONNA CRAWFORD, in her )
individual capacity                    )
                                       )
                        Defendants.    )
________________________________ )


     THIS MATTER is before the Court on the Motion to Dismiss filed by

Defendants Cherokee County, Scott Lindsay in his official and individual

capacities, Cindy Palmer in her official and individual capacities, and Donna

Crawford in her official capacity [Doc. 3]; the Magistrate Judge’s

Memorandum and Recommendation [Doc. 12] regarding the disposition of




     Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 1 of 7
that motion; and the Plaintiff’s Objections to the Memorandum and

Recommendation [Doc. 13].

I.    PROCEDURAL BACKGROUND

      Pursuant to 28 U.S.C. § 636(b) and the standing Orders of Designation

of this Court, the Honorable W. Carleton Metcalf, United States Magistrate

Judge, was designated to consider the Defendants' Motion to Dismiss and

to submit a recommendation for its disposition. On November 19, 2020, the

parties filed a joint stipulation of dismissal dismissing Defendant Crawford in

her individual and official capacities without prejudice pursuant to Fed. R.

Civ. P. 41(a)(1)(a)(ii).   [Doc. 11].   With the filing of the joint stipulation

Defendant Crawford is no longer a party in either her individual or official

capacities.

      On January 14, 2021, the Magistrate Judge filed a Memorandum and

Recommendation recommending that the Defendants' Motion to Dismiss be

denied in part as moot as to the dismissal of Defendant Crawford who is no

longer a party and denied as to the remainder of the Plaintiff’s claims. [Doc.

12]. The parties were advised that any objections to the Magistrate Judge's

Memorandum and Recommendation were to be filed in writing within

fourteen (14) days of service. The Plaintiff timely filed her Objection on




                                        2

     Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 2 of 7
January 28, 2021. [Doc. 13]. The Defendants filed a response on February

5, 2021. [Doc. 14].

II.   STANDARD OF REVIEW

      The Federal Magistrate Act requires a district court to “make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” 28 U.S.C. § 636(b)(1). In

order “to preserve for appeal an issue in a magistrate judge’s report, a party

must object to the finding or recommendation on that issue with sufficient

specificity so as reasonably to alert the district court of the true ground for

the objection.” United States v. Midgette, 478 F.3d 616, 622 (4th Cir. 2007).

The Court is not required to review, under a de novo or any other standard,

the factual findings or legal conclusions of the magistrate judge to which no

objections have been raised. Thomas v. Arn, 474 U.S. 140, 150 (1985).

Additionally, the Court need not conduct a de novo review where a party

makes only “general and conclusory objections that do not direct the court to

a specific error in the magistrate's proposed findings and recommendations.”

Orpiano v. Johnson, 687 F.2d 44, 47 (4th Cir. 1982).




                                      3

      Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 3 of 7
III.   DISCUSSION

       The Plaintiff submits one objection to the Memorandum and

Recommendation. The Plaintiff objects to the Magistrate Judge’s rejection

of the application of the continuing violation doctrine to her Section 1983

claims. [Doc. 13-1 at 6].

       The continuing violation doctrine is an exception to the general rule

that a claim accrues at the point that the right to maintain a suit arises. Perry

v. Pamlico Cty., 88 F. Supp. 3d 518, 530–31 (E.D.N.C. 2015). For claims

brought under section 1983, a claim generally accrues when the plaintiff

knows or has reason to know of the injury that is the basis for the action.

Nasim v. Warden, Md. House of Corr., 64 F.3d 951, 955 (4th Cir. 1995).

Under the continuing violation doctrine, the “statute of limitations does not

begin to run until the violative act ceases.” Williams v. Blue Cross Blue

Shield, 357 N.C. 170, 179, 581 S.E.2d 415, 423 (2003); A Soc'y Without a

Name, for People without a Home, Millennium Future-Present v. Virginia,

655 F.3d 342, 348 (4th Cir. 2011). In circumstances where a “harm has

occurred more than once in a continuing series of acts or omissions” the

statute of limitations runs anew with each violation. Depaola v. Clarke, 884

F.3d 481, 486 (4th Cir. 2018). “[T]o establish a continuing violation[,] the

plaintiff must establish that the unconstitutional or illegal act was a fixed and


                                       4

       Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 4 of 7
continuing practice.” Nat'l Adver. Co. v. City of Raleigh, 947 F.2d 1158, 1166

(4th Cir. 1991).

      The Plaintiff objects to the Magistrate Judge’s conclusion that the

continuing violation doctrine does not apply in this case. The Plaintiff argues

that the deprivation of her constitutional rights began on January 27, 2010,

and because no proper procedure has been afforded “that deprivation has

continued to the present day.” [Doc. 13-1 at 8]. In support of her argument

the Plaintiff cites to Grabarczyk v. Stein, No. 5:19-CV-48-BO 2019 WL

4235356 (E.D.N.C. Sep. 4, 2019), for the proposition that the statute of

limitations period does not begin to run until due process is afforded. In

Grabarczyk v. Stein, No. 5:19-CV-48-BO, 2019 WL 4235356, (E.D.N.C. Sep.

4, 2019), the plaintiff brought suit under Section 1983 alleging that his

procedural due process rights had been violated by being placed on the

North Carolina Sex Offender Registry based on an out of state conviction

without notice and an opportunity to be heard. Grabarczyk, No. 5:19-CV-48-

BO, 2019 WL 4235356, at *1. The court in that case concluded that the

continuing violation doctrine applied because the “plaintiff's alleged harm is

ongoing, and there has been no end to his deprivation of liberty without due

process.” Id. at *4.




                                      5

     Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 5 of 7
      Grabarczyk is, however, distinguishable from the present case. In that

case, the plaintiff was still on the sex offender registry at the time of filing.

Part of the relief the plaintiff in the case was requesting was removal from

the sex offender registry. Id. In the present case, the Plaintiff is requesting

monetary damages rather than any specific cessation of harm by the

Defendants such as the return of her minor child. [Doc. 2 at 1]. While the

Plaintiff may be experiencing “continued ill effects” of losing custody of her

child there is no allegation of any “ongoing” deprivation.        As such, the

argument presented in the Plaintiff’s objection does not appear to apply to

the claims the Plaintiff is bringing in this action.

      After careful consideration of the Memorandum and Recommendation

and the Plaintiff's Objections thereto, the Court finds that the Magistrate

Judge's Memorandum adequately provides a basis to support the denial of

the Defendants’ Motion, as recommended. Since the Magistrate Judge does

not provide a specific legal basis by which the Plaintiff’s claims survive the

statute of limitations, the Court will generally accept the Magistrate Judge's

recommendation that the Motion to Dismiss be denied in part and denied in

part as moot, and the Plaintiff’s objection with regard to the statute of

limitations issue will be overruled as premature.




                                         6

     Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 6 of 7
                                 ORDER

     IT IS, THEREFORE, ORDERED, that the Plaintiff’s Objection to the

Memorandum and Recommendation [Doc. 13] is OVERRULED AS

PREMATURE; the Recommendation of the Magistrate Judge [Doc. 12] is

ACCEPTED; and the Defendants’ Motion to Dismiss [Doc. 3] DENIED IN

PART AS MOOT as to the Defendants’ request to dismiss claims against

Crawford in her official capacity; and DENIED with respect to the Plaintiff’s

remaining claims.

     IT IS SO ORDERED.

                             Signed: March 29, 2021




                                        7

     Case 1:20-cv-00202-MR-WCM Document 15 Filed 03/29/21 Page 7 of 7
